

Exhibit 10.36
SCHNITZER STEEL INDUSTRIES, INC.
LONG-TERM INCENTIVE AWARD AGREEMENT
(FY 2014-2015 Performance Period)
On August 13, 2013, the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of Schnitzer Steel Industries, Inc. (the “Company”)
authorized and granted a performance-based award to _________________
(“Recipient”) pursuant to Section 11 of the Company’s 1993 Stock Incentive Plan
(the “Plan”). Compensation paid pursuant to the award is intended to qualify as
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986 (the “Code”). By accepting this award, Recipient agrees to all of the
terms and conditions of this Agreement.
1.    Award. Subject to the terms and conditions of this Agreement, the Company
shall issue to the Recipient the number of shares of Class A Common Stock of the
Company (“Performance Shares”) determined under this Agreement based on (a) the
performance of the Company during the two-year period from September 1, 2013 to
August 31, 2015 (the “Performance Period”) as described in Section 2, (b)
Recipient’s continued employment during the Performance Period as described in
Section 3, and (c) Recipient’s not engaging in actions prohibited by Section 4.
Recipient’s “Target Share Amount” for purposes of this Agreement is _______
shares.
2.    Performance Conditions.
2.1    Payout Factor. Subject to adjustment under Sections 3, 4, 5, 6 and 7, the
number of Performance Shares to be issued to Recipient shall be determined by
multiplying the Payout Factor by the Target Share Amount. The “Payout Factor”
shall be equal to the sum of (a) 50% of the EBITDA Payout Factor as determined
under Section 2.2 below, plus (b) 50% of the ROE Payout Factor as determined
under Section 2.3 below.
2.2    EBITDA Payout Factor.
2.2.1    The “EBITDA Payout Factor” shall be equal to the average of the Annual
EBITDA Payout Factors determined for each of the two fiscal years of the
Performance Period. The “Annual EBITDA Payout Factor” for each fiscal year shall
be determined under the table below based on the EBITDA Improvement for the
fiscal year; provided, however, that if the Adjusted Operating Income for any
fiscal year is less than $0, the “Annual EBITDA Payout Factor” for that fiscal
year shall be 0%.
Fiscal 2014
 
Fiscal 2015
 
Annual EBITDA
EBITDA Improvement
 
EBITDA Improvement
 
Payout Factor
Less than 0.0%
 
Less than 0.0%
 
0
0.0%
 
0.0%
 
50%
14.4%
 
2.7%
 
75%
24.4%
 
5.3%
 
100%
34.4%
 
8.0%
 
125%
46% or more
 
10.6% or more
 
200%


1

--------------------------------------------------------------------------------





If the EBITDA Improvement for any fiscal year is between any two data points set
forth in the applicable column of the above table for that fiscal year, the
Annual EBITDA Payout Factor shall be determined by interpolation between the
corresponding data points in the third column of the table as follows: the
difference between the EBITDA Improvement and the lower data point shall be
divided by the difference between the higher data point and the lower data
point, the resulting fraction shall be multiplied by the difference between the
two corresponding data points in the third column of the table, and the
resulting product shall be added to the lower corresponding data point in the
third column of the table, with the resulting sum being the Annual EBITDA Payout
Factor.
2.2.2    The “EBITDA Improvement” for any fiscal year shall be calculated by
subtracting the Adjusted EBITDA for the immediately preceding fiscal year from
the Adjusted EBITDA for that fiscal year, dividing the resulting amount by the
Adjusted EBITDA for the immediately preceding fiscal year, and then expressing
the quotient as a percentage and rounding to the nearest tenth of a percentage
point. “Adjusted EBITDA” for any fiscal year shall mean the sum of the Company’s
operating income for that fiscal year and the Company’s depreciation and
amortization for that fiscal year, in each case as set forth in the audited
consolidated financial statements of the Company and its subsidiaries for that
fiscal year, and as adjusted in accordance with Section 2.4 below.
2.2.3    The “Adjusted Operating Income” for any fiscal year shall mean the
Company’s operating income for that fiscal year as set forth in the audited
consolidated financial statements of the Company and its subsidiaries for that
fiscal year, and as adjusted in accordance with Section 2.4 below.
2.3    ROE Payout Factor.
2.3.1    The “ROE Payout Factor” shall be equal to the average of the Annual ROE
Payout Factors determined for each of the two fiscal years of the Performance
Period. The “Annual ROE Payout Factor” for each fiscal year shall be determined
under the table below based on the ROE Improvement for the fiscal year;
provided, however, that if the Adjusted ROE for any fiscal year is less than 0%,
the “Annual ROE Payout Factor” for that fiscal year shall be 0%.
    
Fiscal 2015
 
Fiscal 2015
 
Annual ROE
ROE Improvement
 
EBITDA Improvement
 
Payout Factor
Less than 0.0%
 
Less than 0.0%
 
0%
0.0%
 
0.0%
 
50%
0.7%
 
0.2%
 
75%
1.4%
 
0.5%
 
100%
2.0%
 
8.0%
 
125%
2.7% or more
 
1.0% or more
 
200%




2

--------------------------------------------------------------------------------



If the ROE Improvement for any fiscal year is between any two data points set
forth in the applicable column of the above table for that fiscal year, the
Annual ROE Payout Factor shall be determined by interpolation between the
corresponding data points in the third column of the table as follows: the
difference between the ROE Improvement and the lower data point shall be divided
by the difference between the higher data point and the lower data point, the
resulting fraction shall be multiplied by the difference between the two
corresponding data points in the third column of the table, and the resulting
product shall be added to the lower corresponding data point in the third column
of the table, with the resulting sum being the Annual ROE Payout Factor.
2.3.2    The “ROE Improvement” for any fiscal year shall be equal to the
Adjusted ROE for that fiscal year minus the Adjusted ROE for the immediately
preceding fiscal year. “Adjusted ROE” for any fiscal year shall be equal to
Adjusted Net Income for that fiscal year divided by Average Adjusted
Shareholders’ Equity for that fiscal year, expressed as a percentage and rounded
to the nearest hundredth of a percentage point. “Adjusted Net Income” for any
fiscal year shall mean the net income (loss) attributable to SSI for that fiscal
year as set forth in the audited consolidated statement of operations of the
Company and its subsidiaries for the fiscal year, and as adjusted in accordance
with Section 2.4 below. “Average Adjusted Shareholders’ Equity” for any fiscal
year shall mean the average of five (5) numbers consisting of the Adjusted
Shareholders’ Equity as of the last day of the fiscal year and as of the last
day of the four preceding fiscal quarters. “Adjusted Shareholders’ Equity” as of
any date shall mean the total SSI shareholders’ equity as set forth in the
consolidated balance sheet of the Company and its subsidiaries as of the
applicable date, and as adjusted in accordance with Section 2.4 below.
2.4    Adjustments.
2.4.1    Change in Accounting Principle. If the Company implements a change in
accounting principle during the three-year period from September 1, 2012 to
August 31, 2015 (the “the Measurement Period”) either as a result of issuance of
new accounting standards or otherwise, and the effect of the accounting change
was not reflected in the Company’s business plan at the time of approval of this
award, then the Adjusted EBITDA, Adjusted Operating Income, Adjusted Net Income
and Adjusted Shareholders’ Equity for each affected period shall be adjusted to
eliminate the impact of the change in accounting principle.
2.4.2    Restructuring Charges. Adjusted EBITDA, Adjusted Operating Income and
Adjusted Net Income for each fiscal year during the Measurement Period shall be
adjusted to eliminate the impact of any restructuring charges incurred by the
Company during the Measurement Period.
2.4.3    Impairments. Adjusted EBITDA, Adjusted Operating Income and Adjusted
Net Income for each fiscal year during the Measurement Period, and Adjusted
Shareholders’ Equity as of each quarter end during the Measurement Period, shall
be adjusted to eliminate the impact of any charges taken by the Company during
the Measurement Period for impairment of goodwill or other intangible assets.
2.4.4    Discontinued Operations. Adjusted Net Income for each fiscal year
during the Measurement Period shall be adjusted to eliminate any profit or loss
reported in the Company’s financial statements as discontinued operations and
any gain or loss from the disposition

3

--------------------------------------------------------------------------------



of a Company subsidiary, all or substantially all of the assets of a Company
subsidiary or a division, or any material amount of assets of the Company or a
Company subsidiary.
2.4.5    Portland Harbor Accruals and Expenses. Adjusted EBITDA, Adjusted
Operating Income and Adjusted Net Income for each fiscal year during the
Measurement Period, and Adjusted Shareholders’ Equity as of each quarter end
during the Measurement Period, shall be adjusted to eliminate the impact of any
changes in environmental liabilities recorded during the Measurement Period in
connection with the Portland Harbor Superfund Site investigation and remediation
costs and natural resource damage claims (“Portland Harbor Accruals”). Adjusted
EBITDA, Adjusted Operating Income and Adjusted Net Income for each fiscal year
during the Measurement Period shall also be adjusted to eliminate any fees,
costs and expenses incurred in connection with the Portland Harbor Superfund
Site (net of any insurance or other reimbursements thereof and excluding
Portland Harbor Accruals).
2.4.6    Inventory Adjustments. Adjusted EBITDA and Adjusted Operating Income
for each fiscal year during the Measurement Period (but not Adjusted Net Income)
shall be adjusted to eliminate the impact of any charges taken by the Company
during the Measurement Period to reduce the recorded value of any inventories to
net realizable value.
2.4.7    Tax Impacts. All adjustments to Adjusted Net Income for the items
listed in Sections 2.4.1 to 2.4.5 in any fiscal year shall be net of income
taxes based on the Company’s consolidated effective tax rate for the fiscal
year.
3.    Employment Condition.
3.1    Full Payout. In order to receive the full number of Performance Shares
determined under Section 2, Recipient must be employed by the Company on the
October 31 immediately following the end of the Performance Period (the “Vesting
Date”). For purposes of Sections 3 and 4, all references to the “Company” shall
include the Company and its subsidiaries.
3.2    Retirement; Termination Without Cause After 12 Months. If Recipient’s
employment with the Company is terminated at any time prior to the Vesting Date
because of retirement (as defined in paragraph 6(a)(iv)(D) of the Plan), or if
Recipient’s employment is terminated by the Company without Cause (as defined
below) after the end of the 12th month of the Performance Period and prior to
the Vesting Date, Recipient shall, subject to Section 4.1, be entitled to
receive a pro-rated award to be paid following completion of the Performance
Period. The number of Performance Shares to be issued as a pro-rated award under
this Section 3.2 shall be determined by multiplying the number of Performance
Shares determined under Section 2 by a fraction, the numerator of which is the
number of days Recipient was employed by the Company since the beginning of the
Performance Period and the denominator of which is the number of days in the
period from the beginning of the Performance Period to the Vesting Date. Any
obligation of the Company to issue a pro-rated award under this Section 3.2
shall be subject to and conditioned upon the execution and delivery by Recipient
no later than the Vesting Date of a Release of Claims in such form as may be
requested by the Company. For purposes of this Section 3.2, “Cause” shall mean
(a) the conviction (including a plea of guilty or nolo contendere) of Recipient
of a felony involving theft or moral turpitude or relating to the business of
the Company, other than a felony predicated on Recipient's vicarious liability,
(b) Recipient’s continued failure or refusal to perform

4

--------------------------------------------------------------------------------



with reasonable competence and in good faith any of the lawful duties assigned
by (or any lawful directions of) the Company that are commensurate with
Recipient’s position with the Company (not resulting from any illness, sickness
or physical or mental incapacity), which continues after the Company has given
notice thereof (and a reasonable opportunity to cure) to Recipient, (c)
deception, fraud, misrepresentation or dishonesty by Recipient in connection
with Recipient’s employment with the Company, (d) any incident materially
compromising Recipient’s reputation or ability to represent the Company with the
public, (e) any willful misconduct by Recipient that substantially impairs the
Company’s business or reputation, or (f) any other willful misconduct by
Recipient that is clearly inconsistent with Recipient’s position or
responsibilities.
3.3    Death or Disability. If Recipient’s employment with the Company is
terminated at any time prior to the Vesting Date because of death or disability,
Recipient shall be entitled to receive a pro-rated award to be paid as soon as
reasonably practicable following such event. The term “disability” means a
medically determinable physical or mental condition of Recipient resulting from
bodily injury, disease, or mental disorder which is likely to continue for the
remainder of Recipient’s life and which renders Recipient incapable of
performing the job assigned to Recipient by the Company or any substantially
equivalent replacement job. For purposes of calculating the pro-rated award
under this Section 3.3, the EBITDA Payout Factor and the ROE Payout Factor shall
both be calculated as if the Performance Period ended on the last day of the
Company’s most recently completed fiscal quarter prior to the date of death or
disability. For this purpose, the Adjusted EBITDA and Adjusted Operating Income
for any partial fiscal year shall both be annualized (e.g., multiplied by 4/3 if
the partial period is three quarters) before determining the Annual EBITDA
Payout Factor for that fiscal year, and the EBITDA Payout Factor shall be
determined by averaging however many full and partial fiscal years for which an
Annual EBITDA Payout Factor shall have been determined. Also for this purpose,
the Adjusted Net Income for any partial fiscal year shall be annualized and the
Average Adjusted Shareholders’ Equity shall be determined based on the average
of Adjusted Shareholders’ Equity as of the last day of only those quarters that
have been completed, before determining the Annual ROE Payout Factor for that
partial fiscal year, and the ROE Payout Factor shall be determined by averaging
however many full and partial fiscal years for which an Annual ROE Payout Factor
shall have been determined. The number of Performance Shares to be issued as a
pro-rated award under this Section 3.3 shall be determined by multiplying the
number of Performance Shares determined after applying the modifications
described in the preceding sentences by a fraction, the numerator of which is
the number of days Recipient was employed by the Company since the beginning of
the Performance Period and the denominator of which is the number of days in the
period from the beginning of the Performance Period to the Vesting Date.


3.4    Other Terminations. If Recipient’s employment by the Company is
terminated at any time prior to the Vesting Date and neither Section 3.2 nor
Section 3.3 applies to such termination, Recipient shall not be entitled to
receive any Performance Shares.
4.    Non-Competition.
4.1    Consequences of Violation. If the Company determines that Recipient has
engaged in an action prohibited by Section 4.2 below, then:

5

--------------------------------------------------------------------------------



4.1.1    Recipient shall immediately forfeit all rights under this Agreement to
receive any unissued Performance Shares; and
4.1.2    If Performance Shares were issued to Recipient following completion of
the Performance Period, and the Company’s determination of a violation occurs on
or before the first anniversary of the Vesting Date, Recipient shall repay to
the Company (a) the number of shares of Common Stock issued to Recipient under
this Agreement (the “Forfeited Shares”), plus (b) the amount of cash equal to
the withholding taxes paid by withholding shares of Common Stock from Recipient
as provided in Section 7. If any Forfeited Shares are sold by Recipient prior to
the Company’s demand for repayment, Recipient shall repay to the Company 100% of
the proceeds of such sale or sales. The Company may, in its sole discretion,
reduce the amount to be repaid by Recipient to take into account the tax
consequences of such repayment for Recipient.
4.2    Prohibited Actions. The consequences described in Section 4.1 shall apply
if during Recipient’s employment with the Company, or at any time during the
period of one year following termination of such employment, Recipient, directly
or indirectly, owns, manages, controls, or participates in the ownership,
management or control of, or is employed by, consults for, or is connected in
any manner with:
4.2.1    if Recipient is, or was at the time of termination of employment,
employed by the Company’s Steel Manufacturing Business (“SMB”), any business
that (a) is engaged in the steel manufacturing business, (b) produces any of the
same steel products as SMB, and (c) competes with SMB for sales to customers in
California, Oregon, Washington, Nevada, British Columbia or Alberta;
4.2.2    if Recipient is, or was at the time of termination of employment,
employed by the Company’s Metals Recycling Business (“MRB”), any business that
(a) is engaged in the metals recycling business, and (b) operates a metal
recycling collection or processing facility within 75 miles of any of MRB’s
metal recycling facilities;
4.2.3    if Recipient is, or was at the time of termination of employment,
employed by the Company’s Auto Parts Business (“APB”), any business that (a) is
engaged in the self-service used auto parts business, and (b) operates a
self-service used auto parts store within 75 miles of any of APB’s stores; or
4.2.4    if Recipient is, or was at the time of termination of employment,
employed in the Company’s Corporate Shared Services Division, any business that
is described in Section 4.2.1, Section 4.2.2 or Section 4.2.3.
5.    Company Sale.
5.1    If a Company Sale (as defined below) occurs before the Vesting Date,
Recipient shall be entitled to receive an award payout no later than the earlier
of fifteen (15) days following such event or the last day on which the
Performance Shares could be issued so that Recipient may participate as a
shareholder in receiving proceeds from the Company Sale. The amount of the award
payout under this Section 5.1 shall be the amount determined using a Payout
Factor equal to the greater of (a) 100%, or (b) the Payout Factor calculated as
if the Performance

6

--------------------------------------------------------------------------------



Period ended on the last day of the Company’s most recently completed fiscal
quarter prior to the date of the Company Sale. For this purpose, the Adjusted
EBITDA and Adjusted Operating Income for any partial fiscal year shall both be
annualized (e.g., multiplied by 4/3 if the partial period is three quarters)
before determining the Annual EBITDA Payout Factor for that fiscal year, and the
EBITDA Payout Factor shall be determined by averaging however many full and
partial fiscal years for which an Annual EBITDA Payout Factor shall have been
determined. Also for this purpose, the Adjusted Net Income for any partial
fiscal year shall be annualized and the Average Adjusted Shareholders’ Equity
shall be determined based on the average of Adjusted Shareholders’ Equity as of
the last day of only those quarters that have been completed, before determining
the Annual ROE Payout Factor for that partial fiscal year, and the ROE Payout
Factor shall be determined by averaging however many full and partial fiscal
years for which an Annual ROE Payout Factor shall have been determined.
5.2    For purposes of this Agreement, a “Company Sale” shall mean the
occurrence of any of the following events:
5.2.1    any consolidation, merger or plan of share exchange involving the
Company (a “Merger”) in which the Company is not the continuing or surviving
corporation or pursuant to which outstanding shares of Class A Common Stock
would be converted into cash, other securities or other property; or
5.2.2    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of the
Company.
6.    Certification and Payment. As soon as practicable following the completion
of the audit of the Company’s consolidated financial statements for the final
fiscal year of the Performance Period, the Company shall calculate the Payout
Factor and the corresponding number of Performance Shares issuable to Recipient.
This calculation shall be submitted to the Committee. No later than the Vesting
Date the Committee shall certify in writing (which may consist of approved
minutes of a Committee meeting) the levels of EBITDA Improvement and ROE
Improvement attained by the Company for the Performance Period and the number of
Performance Shares issuable to Recipient based on such performance. Subject to
applicable tax withholding, the number of Performance Shares so certified shall
be issued to Recipient as soon as practicable following the Vesting Date, but no
Performance Shares shall be issued prior to certification. No fractional shares
shall be issued and the number of Performance Shares deliverable shall be
rounded to the nearest whole share. In the event of the death or disability of
Recipient as described in Section 3.3 or a Company Sale as described in Section
5, each of which requires an award payout earlier than the Vesting Date, a
similar calculation and certification process shall be followed within the time
frames required by those sections.
7.    Tax Withholding. Recipient acknowledges that, on the date the Performance
Shares are issued to Recipient (the “Payment Date”), the Value (as defined
below) on that date of the Performance Shares will be treated as ordinary
compensation income for federal and state income and FICA tax purposes, and that
the Company will be required to withhold taxes on these income amounts. To
satisfy the required minimum withholding amount, the Company shall withhold the
number of Performance Shares having a Value equal to the minimum withholding
amount. For

7

--------------------------------------------------------------------------------



purposes of this Section 7, the “Value” of a Performance Share shall be equal to
the closing market price for Class A Common Stock on the last trading day
preceding the Payment Date.
8.    Changes in Capital Structure. If the outstanding Class A Common Stock of
the Company is hereafter increased or decreased or changed into or exchanged for
a different number or kind of shares or other securities of the Company by
reason of any stock split, combination of shares or dividend payable in shares,
recapitalization or reclassification, appropriate adjustment shall be made by
the Committee in the number and kind of shares subject to this Agreement so that
the Recipient’s proportionate interest before and after the occurrence of the
event is maintained.
9.    Approvals. The obligations of the Company under this Agreement are subject
to the approval of state, federal or foreign authorities or agencies with
jurisdiction in the matter. The Company will use its reasonable best efforts to
take steps required by state, federal or foreign law or applicable regulations,
including rules and regulations of the Securities and Exchange Commission and
any stock exchange on which the Company’s shares may then be listed, in
connection with the award evidenced by this Agreement. The foregoing
notwithstanding, the Company shall not be obligated to deliver Class A Common
Stock under this Agreement if such delivery would violate or result in a
violation of applicable state or federal securities laws.
10.    No Right to Employment. Nothing contained in this Agreement shall confer
upon Recipient any right to be employed by the Company or to continue to provide
services to the Company or to interfere in any way with the right of the Company
to terminate Recipient’s services at any time for any reason, with or without
cause.
11.    Miscellaneous.
11.1    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subjects hereof.
11.2    Notices. Any notice required or permitted under this Agreement shall be
in writing and shall be deemed sufficient when delivered personally to the party
to whom it is addressed or when deposited into the United States Mail as
registered or certified mail, return receipt requested, postage prepaid,
addressed to the Company, Attention: Corporate Secretary, at its principal
executive offices or to Recipient at the address of Recipient in the Company’s
records, or at such other address as such party may designate by ten (10) days’
advance written notice to the other party.
11.3    Assignment; Rights and Benefits. Recipient shall not assign this
Agreement or any rights hereunder to any other party or parties without the
prior written consent of the Company. The rights and benefits of this Agreement
shall inure to the benefit of and be enforceable by the Company’s successors and
assigns and, subject to the foregoing restriction on assignment, be binding upon
Recipient’s heirs, executors, administrators, successors and assigns.
11.4    Further Action. The parties agree to execute such instruments and to
take such action as may reasonably be necessary to carry out the intent of this
Agreement.
11.5    Applicable Law; Attorneys’ Fees. The terms and conditions of this
Agreement shall be governed by the laws of the State of Oregon. In the event
either party institutes

8

--------------------------------------------------------------------------------



litigation hereunder, the prevailing party shall be entitled to reasonable
attorneys’ fees to be set by the trial court and, upon any appeal, the appellate
court.
11.6    Severability. Each provision of this Agreement will be treated as a
separate and independent clause and unenforceability of any one clause will in
no way impact the enforceability of any other clause. Should any of the
provisions of this Agreement be found to be unreasonable or invalid by a court
of competent jurisdiction, such provision will be enforceable to the maximum
extent enforceable by the law of that jurisdiction.
 
SCHNITZER STEEL INDUSTRIES, INC.
 
 
 
 
By:
 
 
 
Richard C. Josephson
 
 
 
 
Title:
Senior Vice President




9